                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Thomas R. Bowes                                                       Docket No. 2:18-CR-7-1FL

                                    Petition for Action on Probation

   COMES NOW Lakesha H. Wright, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Thomas R. Bowes, who, upon an earlier plea of
guilty to False Impersonation of an Officer or Employee of the United States, in violation of 18 U.S.C. §
912, was sentenced by the Honorable Louise W. Flanagan, U.S. District Judge, on October 25, 2018, to 3
years probation under the conditions adopted by the court.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

   As a special condition of probation, Bowes was ordered by the court to abide by all conditions and terms
of the home detention program for a period not to exceed 180 consecutive days. The court also ordered
that the defendant be restricted to his residence at all times except for pre-approved and scheduled absences
for employment, education, religious activities, treatment, attorney visits, court appearances, court
obligations or other activities as approved by the officer.

   Per our district policy, overnight travel for participants supervised under location monitoring must be
approved by the court. Additionally, in post-conviction cases, the court shall determine if the number of
unmonitored travel days should be added to the participant’s monitoring termination date.

   On November 6, 2018, Bowes provided written documentation to the undersigned probation officer
indicating that he is scheduled to undergo left shoulder replacement surgery at Duke Regional Hospital
(DRH) in Durham, North Carolina, on January 23, 2019. It was further noted that the surgery usually
requires one-night stay in the hospital. Due to the distance of Bowes’ residence (Camden) to DRH and in
consideration of Bowes’ requirement to stay overnight in the hospital following surgery, it is respectfully
requested that Bowes be authorized to stay overnight at a hotel in Durham on January 22, 2019, and that he
be authorized to stay overnight at DRH on January 23, 2019. Additionally, if the court concurs with the
request and allows the two unmonitored travel days, it is respectfully requested that the two days be added
to Bowes’ scheduled home detention termination date of May 4, 2019.

PRAYING THAT THE COURT WILL ORDER that probation be modified as follows:

   1. The defendant shall be allowed to stay overnight at a hotel in Durham, North Carolina, on January
      22, 2019, inasmuch as he is scheduled to undergo left shoulder replacement surgery at Duke
      Regional Hospital on January 23, 2019. Additionally, the defendant shall be allowed to stay
      overnight at Duke Regional Hospital on January 23, 2019, following surgery. Due to the granting
      of the two unmonitored travel days, the defendant’s home detention termination date shall be
      extended to May 6, 2019.

Except as herein modified, the judgment shall remain in full force and effect.
Thomas R. Bowes
Docket No. 2:18-CR-7-1FL
Petition For Action
Page 2

Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Dwayne K. Benfield                            /s/ Lakesha H. Wright
Dwayne K. Benfield                                Lakesha H. Wright
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  306 East Main Street, Room 306
                                                  Elizabeth City, NC 27909-7909
                                                  Phone: 252-335-5508
                                                  Executed On: January 3, 2019

                                     ORDER OF THE COURT

                                 7th
Considered and ordered this _________               January
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
